Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 1 of 15

 

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Middle District of Louisiana

Case number (//known) Chapter you are filing under:
Chapter 7

Cl Chapter11

D Chapter 12 . _ .

g Chap,e,m El Check lf this is an

amended ming

Official Form 101
Vo|untary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
infon'nation. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

 

with the trustee.

 

 

 

Sufnx (Sr., Jr., ll, lll)

About Debtor1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your

government-issued picture _CRYSTAL _

identification (for examp|e, F"'S‘ name F"St name

your driver's license or MONIQUE

paSSpOFt). Middle name Middle name

Bring your picture JOHNSON

identification to your meeting Last name Last name

Suffix (Sr., Jr., ll, lll)

 

 

 

 

 

 

 

 

(lTlN)

 

2. All other names you CRYSTA|_
have used m the last 8 First name First name
years
]nc|ude your manin or Middle name Middle name
maiden names. BOATNER
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Socia| Security XX " XX _ _8 l L L XXX _ xx ' _ _- _ _-
number or federal oR OR
individual Taxpayer 9
identification number XX _ XX __ _ __ ___ 9 XX _ XX __ _ ___ __

 

Official Fonn 101

Vo|untary Petition for individuals Filing for Bankruptcy page 1

 

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 2 of 15

Demw Crysta| l\/|onique Johnson

First Name Middle Namo Last Name

Case number (ilknown)

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

lnc|ude trade names and
doing business as names

 

5. Where you live

 

-.-¢_1_:;_. ._-c_ .\-....._1-...;..--1.. \.. . . W/'».. “._..__ .,_..._..

About Debtor 11

w l have not used any business names or E|Ns.

About Debtor 2 (Spouse Only in a Joint Case):

l:l l have not used any business names or E|Ns,

 

Business name

Business name

 

Business name

H_

EN`”_

Business name

J_

J_`

 

2244 Valley Street

|f Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

Baton Rouge LA 70808

City State ZlP Code City State ZlP Code
EAST BATON ROUGE

County County

|f your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

6355 S|LVERLEAF AVENUE

 

 

|f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

this district to file for
bankruptcy

 

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

a l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

BATON ROUGE LA 70812

City state zlP Code City State ZlP Code
6. Why you are choosing Check one: Check one:

El Over the last 180 days before Hling this petition,
l have lived in this district longer than in any
other district.

El l have another reason. Explain.
(see 28 u.s.c. § 1408.)

 

 

 

 

 

Official Form 101

Vo|untary Petition for lndividua|s Filing for Bankruptcy page 2

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 3 of 15

 

 

 

Debior 1 Cl'\/Stal MOniQU€ JOhnSOn Case number (i/known)
First Namo Middle Nnmo Last Namo
m Tell the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Requ/'red by 11 U.S.C. § 342(b) for /ndividua/s Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also. go to the top of page 1 and check the appropriate box.
are choosing to f”ile
under m Chapter 7

Cl Chapter 11
Cl Chapter 12
Cl Chapter 13

a. How you will pay the fee Cl l will pay the entire fee when l file my petition. please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cashl cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

El l need to pay the fee in installments if you choose this option, sign and attach the
Appl/'caf/'on for Indiv/'dua/s to Pay The Filing Fee in lnstallments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofncial poverty line that applies to your family size and you are unable to
pay the fee in lnstal|ments). if you choose this option, you must fill out the Applicat/on to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and me it with your petition.

 

 

 

 

 

 

 

 

9. Have you filed for m No
bankruptcy within the
last 8 years? n Yes. District When Case number
MM/ DD / YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy m NO
cases pending or being
filed by a spouse Who is n Yes. Debtor Re|ationship to you
not filmg th's ca_se w'th District When Case number, if known
yOU, Ol' by a business MM / DD /YYyY
partner, or by an
affiliate?
Debtor Re|ationship to you
District When Case number, if known
MM / DD l YYYY
11- DO _you rent your iZl No. co to line 12.
res'den°e? n Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

|;l Yes. Fill out lnitia/ Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Ofncial Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 3

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 4 of 15

Debtor 1 Crysta| Monique Johnson Case number (iiknown)

 

 

First Name Middlo Name Lasi Name

m Report About Any Businesses You 0wn as a Soie Proprietor

 

12. Are you a sole proprietor E NO_ Go to part 4_
of any full- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuall and is not a
separate legal entity such as

a corporationl partnership, or ___ . _
LLC, Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:

El Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cl Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Cl Stockbroker (as defined in 11 U.S.C. § 101(53A))

El Commodity Broker (as defined in 11 U.S.C. § 101(6))

El None of the above

 

13. Are you filing under lt you are filing under Chapter 11 , the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtol’?
_. w No. l am notnling under Chapter 11.
For a definition of small
business debtof' See m No. l am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U-S~C- § 101(51[3)- the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any m NO
property that poses or is

 

alleged to pose a threat Cl Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 4

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 5 of 15

Debtor 1

First Namo

Crvstal l\/|onidue Johnson

Middle Name

Last Namo

Case number ii/knawni

m Explain Your Efforts to Receive a Briefing About Credit Counse|ing

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

thcial Form 101

About Debtor1:

31 must check one:
l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certincate and the payment
planl if any, that you developed with the agency.

n | received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you me this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
brienng before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about

credit counseling because of:

m incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

a Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certihcate and the payment
plan, if anyl that you developed with the agency,

n i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petitionl
you MUST Hle a copy of the certificate and payment
planl if any.

n | certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agencyl along with a copy of the payment plan you
developed, if any. |f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl | am not required to receive a briefing about
credit counseling because of:

Cl |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disabi|ity. l\/ly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so,

m Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 6 of 15

oebibri Crystal l\/lonique Johnson

 

First Name Midd|o Name

m Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

Last Name

Case number (ilimown)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personall family, or household purpose."

Ci No. eo to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

cl No. Go to line 16c.
Cl Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

 

n No. l am not ming under Chapter 7. Go to line 18.

m Yes. l am nling under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and g NO
administrative expenses
are paid that funds will be 0 Yes
available for distribution
to unsecured creditors?
ia. How many creditors do m 1-49 Ei 1,000-5,000 Ei 25,001-50,000
you estimate that you Ci 50-99 El 5.001-10,000 El 50.001-100,000
°We? Ei 100-199 El 10.001-25,000 El Morelhan100,000
El 200-999
19. How much do you U$o-$so,ooo El $1,000,001-$10 million Cl $500,000,001-$1 billion

estimate your assets to
be worth?

El $50,001-$100,000
Cl $100,001-$500,000
EI $500.001-$1 million

Cl $10,000,001-$50 million
CI $50,000,001~$100 million
El $100,000.001-$500 million

Cl $1,000,000,001-$10 billion
Ci $10,000,000,001-$50 binion
El ivlore than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

' \_.-<... \..:._

d$O-$50,000

Ci $50,001-$100.000
El $100,001-$500,000
Ei $500,001-$1 million

Cl $1,000,001-$10 million

El $10.000,001-$50 million
El $50,000,001-$100 million
El $100,000,001-$500 million

El $500,000,001-$1 biiiion

El $1.000,000,001-$10 billion
El $10,000,000,001-$50 billion
Ci lvlore than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct.

if l have chosen to file under Chapter 7, l am aware that l may proceedl if eligible, under Chapter 7, 11,12, or 13
of title 11l United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000l or imprisonment for up to 20 years, or both.

18 U.S. . §§ 152, 1341, 1519, and 3571.

   

Vo|untary Petition for individuals Filing for Bankruptcy

Signatu of Debtor 1

Executed on 01 l b £0/V

MM /DD /YYYY

 
 

X

 

" .'._ ‘.'."e-"r_- '_ "~¢_~ ?r'. r-

Executed on

Signature of Debtor 2

MM/ DD /YYYY

"_r_;.~."i. '.';__'r.':.'rn'_i¥‘.?_"?_~._.u'_"‘_“:r" 1 - -' . "

page 6

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 7 of 15

 

 

Debe,i Crystal l\/|oriique Johnson oasenumbenln,.ow,.i

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individua|, to represent yourself in bankruptcy court, but you
bankruptcy Without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney,
if you are represented by _
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to me this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to H|e with the
coult. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules |f you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

|f you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action With long-term financial and legal
consequences?

a No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

mNo

l;l Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing Without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x&oizl/ll%y@w x

 

 

 

 

 

 

Signag; of Debtor 1 0 Signature of Debtor 2
Date 12 1 l & 301 j Date
MM/DD /YYYY MM/ DD/YYYY
Contact phone gag/g 3 q/OH€' / Contact phone
Cell phone Cell phone
Emaii address Emaii address

 

 

_-._ __ __ _____ _ .____. _. _ __ ._ _ _.._ _. _ _ .. _. _ _ . __ ._ .. ._ __ ._.__ _..._.. _. _. _.__.`..i,____._ . .,._

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 8

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 8 of 15

Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Conszlme)‘ debts are defined in l l U.S.C.
§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

The types of bankruptcy that are
available to individuals

individuals who meet the qualifications may file
under one of four different chapters of the
Bankruptcy Code:

n Chapter7 _ Liquidation
:l Chapterll_ Reorganization

El Chapter l2_ Voluntary repayment plan
for family farmers or
fishermen

a Chapter 13_ Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter,

Chapter 7: Liquidation

$245 filing fee

$75 administrative fee

+ 15 trustee surchar e
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are willing to allow their non-
exempt property to be used to pay their
creditors. The primary purpose of filing under
chapter 7 is to have your debts discharged The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile.

However, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge

You should know that even if you file

chapter 7 and you receive a discharge some
debts are not discharged under the law.
Therefore, you may still be responsible to pay:

most taxes;
a most student loans;

§ domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 1

Case 19-10426 DOC 1 Filed 04/16/19

=1 most fines, penalties, forfeitures, and
criminal restitution obligations; and

certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
from:

l fraud or theft;

l fraud or defalcation while acting in breach
of fiduciary capacity;

intentional injuries that you inflicted; and

E death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or
drugs.

lf your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Statement of Your Cw'rent Monthly
Income (Official Form lZZA-l) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your state

lf your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
Test Calculation (Official Form 122A-2).

If` your income is above the median for your
state, you must file a second form _the
Chapter 7Means T est Calculatl`on (Official
Form 122A-2). The calculations on the form_
sometimes called the Means Test-deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors. lf

Entered 04/16/19 09:34:04 Page 9 of 15

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test, the
U.S. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code lf a
motion is filed, the court will decide ifyour
case should be dismissed. To avoid dismissal,
you may choose to proceed under another
chapter of the Bankruptcy Code.

If`you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to
exempt the property or a portion of the
proceeds from the sale of the property, The
property, and the proceeds f`rom property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property.
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic. To exempt
property, you must list it on Schedule C.' T he
Prope)'ty Y 011 Clal`m as Exempt (Official Form
lO6C). If` you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors.

Chapter 11: Reorganization

 

 

$1,167 filing fee
+ $550 administrative fee
$1,717 total fee

Chapter l l is often used for reorganizing a
business, but is also available to individuals.
The provisions of chapter ll are too
complicated to summarize briefiy.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for lndlvldua|s Filing for Bankruptcy (Form 2010) page 2

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 10 of 15

Read These important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

A|though the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfu||y. The rules are technica|, and a
mistake or inaction may harm you. if you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Chapter 12: Repayment pl_an for family Under chapter 13, you must file with the court
farmers or fishermen a plan to repay your creditors all or part of the
______ - - -- _ __ money that you owe them, usually using your

$200 filing fee

+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits
family farmers and fishermen to repay their
debts over a period of time using future
earnings and to discharge some debts that are
not paid,

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ 75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular
income and would like to pay all or part of
their debts in installments over a period of time
and to discharge some debts that are not paid.
You are eligible for chapter l3 only if your
debts are not more than certain dollar amounts
set forth in ll U.S.C. § 109.

future earnings. If the court approves your
plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or
5 years, depending orr your income and other
factors.

After you make all the payments under your
plan, many of your debts are discharged The
debts that are not discharged and that you may
still be responsible to pay include:

l domestic support obligations,

l most student loans,

l certain taxes,

ft debts for fraud or theft,

5 debts for fraud or defalcation while acting

in a fiduciary capacity,

H most criminal fines and restitution
obligations,

m certain debts that are not listed in your
bankruptcy papers,

m certain debts for acts that caused death or
personal inj ury, and

El certain long-term secured debts.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 3

Case 19-10426 DOC 1 Filed 04/16/19

 

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code
requires that you promptly tile detailed information
about your creditors, assets, |iabiiities, income,
expenses and general Hnancial condition The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court,

For more information about the documents and
their deadlines, go to:

httg.'//www.uscourts.gov/forms/bankrugtcy-forms

 

 

Bankruptcy crimes have serious
consequences

l lf you knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perjury_-either orally or
in writing_in connection with a
bankruptcy case, you may be fined,
imprisoned, or both.

l All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Office of the U.S. Trustee, the
Office of the U.S. Attorney, and other
offices and employees of the U.S.
Department of` Justice.

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Volzmtmy Petition
for [ndz`viduals Filingfor Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address.

Entered 04/16/19 09:34:04 Page 11 of 15

A married couple may file a bankruptcy case
together_called ajoint case. Ifyou file ajoint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. 11 U.S.C. § lO9(h).
Ifyou are filing ajoint case, both spouses must
receive the briefing. With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition. This briefing
is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge ifyou are filing ajoint
case, both spouses must complete the course

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course from: http://www.uscourts.gov/services-
forms/bankruptc\-'/credit-counse|ing-and-debtor-
education-courses

In Alabama and North Carolina, go to:
http://www.uscourts.gov/services-
forms/bankruptcv/credit-counseling-and-
debtor-education-courses.

If you do not have access to a computer. the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 4

Case 19-10426 Doc 1 Filed 04/16/19 Entered 04/16/19 09:34:04 Page 12 of 15

UNITED STATES BANKRUPTCY COURT
MII}DLE DISTRICT OF LOUISIANA
(Locai Form 1)

INRE OYYani Mom'quo \i0i1rt$0)’l
CASE No.

MAILING LIST

Verif`ication

Penalties for making a false statement or for concealing property are a fine of up to $5000.00 or
imprisonment for up to five (5) years, or both. (18 U.S.C. § 152 and 3571)_

DECLARATION

We declare under penalty of perjury that the foregoing mailing list, comprising _B
pages, is true and correct. Signed on A¥) [] l HQH\ , 20_)_01_.

Signed: M /d~ MBW
(DEliriTOR) 0

Signed:

 

(JOINT DEBTOR)

Signed:

 

(ATTORNEY FoR THE DEBTOR)

Case 19-10426 DOC 1 Filed 04/16/19

Office of U.S. Trustee, Region V
400 Poydras Street, Suite 21 10
New Orleans, LA 70130

Office of U.S. Attorney
777 Florida Street, Suite 208
Baton Rouge, LA 70801

Internal Revenue Service
Centralized Insolvency Operations
P.O. Box 7346

Philadephia, PA 19101-7346

Louisiana Department of Revenue
P.O. Box 66658
Baton Rouge, LA 70896

Internal Revenue Services
District Counsel

P.O. Box 30509

New Orleans, LA 70190

Credit Acceptance Corporation
25505 W 12 Mile
Southfield, MI 48034

Progressive Leasing
P.O. Box 413110
Salt Lake City, UT 84141-3110

' Fr`nan `al Svc,_

1207 N Causeway Blvd
Metairie, LA 70001

Santander Consumer USA
8585 N Stemmons Fwy Suite ilOO-N
Dallas, TX 75247

US Department of Education/GLELSI
P.O. Box 7860
Madison, WI 53704

Neighbors Federal Credit Union
7844 Goodwood Boulevard
Baton Rouge, LA 70806

Entered 04/16/19 09:34:04 Page 13 of 15

O(U' La@i`{ 01341’1€ Lai<~€»

0/0 1511th D€pi.
5000 Hwnassy Blvd.
fmha Roug€r di 70000

12€31005 Bani<
1900 Fifih Avenr)e Nor+h

31 rm`lngham, AL 35203

Case 19-10426 DOC 1 Filed 04/16/19

World Finance CO
P.O. Box 6429
Greenville, SC 29606

KEYPOINT Federal Credit Union
5423 S. Sherwood Forest Boulevard
Baton Rouge, LA 70879

Crown Financial Services Inc
5235 Florida Boulevard Suite H
Baton Rouge, LA 70806

Transfinancial, lNC
7922 Picardy Avenue
Baton Rouge, LA 70809

Convergent Outsourcing, INC
800 sw 39"‘ street
Renton, WA 98057

TeieRecovery of Louisiana
3800 Florida Avenue
Kenner, LA 70065

Receivable Recovery

110 Veterans Memorial Boulevard
Suite 455

Metairie, LA 70005-4931

Midwest Recovery Syster_ns
2745 W Clay Street Suite A
Saint Charles, MO 63301

Phoenix Financial Service
8902 Otis Avenue Suite 103A
Indianapolis, IN 46216

Sprint
333 Invemess Drive S
Englewood, CO 80112

Cash Cow
5540 Govemment Street
Baton Rouge, LA 70806

Entered 04/16/19 09:34:04 Page 14 of 15

Case 19-10426 D_OC 1 Filed 04/16/19

Easy Money Group
272 Bendix Road Suite 500
Virginia Beach, VA 23452

Zebit
9530 Towne Centre Drive, Suite 200
San Diego, CA 92121

AT&T

cio Bankruptcy

4331 Comunications Dr, Flr FW
Dallas, TX75211

Aaron’s
400 Galleria Parkway SE Suite 300
Atlanta, GA 30339

Cox Communications
6205-B Peachtree Dunwoody Road NE
Atlanta, GA 30328

DirecTV
P.O. Box 6550
Greenwood Village, CO 80155-6550

East Baton Rouge Parish Sheriff
P.O. Box 3277
Baton Rouge, LA 70821-3277

OrthoFi Inc.
900 S Broadway
Denver, CO 80209

Buddy’s Home Furnishings
4705 S Apopka Vineland Road
Orlando, FL 32819

Conn’s Home Plus
P.O. Box 815867
Da11as, TX 75234-5867

SunRidge Management Group
1605 Lyndon B Johnson Freeway
Suite 250

Dallas, TX 75234

Entered 04/16/19 09:34:04 Page 15 of 15

